      Case 1:19-cv-08173-LAP Document 159 Filed 09/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER ALLEN, et al.,

                  Plaintiffs,

          -against-
                                           No. 19 Civ. 8173 (LAP)
NEW YORK STATE DEPARTMENT OF
                                                    ORDER
CORRECTIONS AND COMMUNITY
SUPERVISION, et al.,
                  Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    The Court has reviewed counsel’s letters regarding various

discovery issues.     (Dkt. nos. 152, 155, 156.)

    I.      Depositions

    Both sides agree that, in light of the pandemic,

depositions may be taken virtually.

    Given the factual situation regarding “reassessments”

outlined in Plaintiffs’ counsel’s reply letter and Plaintiffs’

related intention to move for a preliminary injunction, the

depositions may cover both class certification and merits

issues.    Plaintiffs may take up to twenty depositions, without

prejudice to a request for more, should they be necessary.

    II.     Medical Records

    The Court is incredulous that Defendants’ counsel has not

requested medical records for the individuals who have proffered
         Case 1:19-cv-08173-LAP Document 159 Filed 09/14/20 Page 2 of 2



HIPAA releases.      Defense counsel shall immediately request all

medical records relating to individuals who have proffered HIPAA

releases and forward them immediately to Plaintiffs’ counsel for

scanning.

    For the avoidance of doubt, because of 1) discrepancies in

the contents of medical record files produced directly to

Plaintiffs’ counsel and those produced through Defendants’

counsel, 2) Defendant’s slow pace of production, and 3)

Defendants’ counsel’s inconsistent explanations about why

records for all individuals who have proffered a HIPAA release

have not been requested, Defendants shall arrange for

Plaintiffs’ counsel to pick up, on a rolling basis beginning

immediately, ALL medical records, including those in the

possession of OAG, relating to ALL individuals who have

proffered HIPAA releases.        Plaintiffs’ counsel has indicated

that she is aware of her obligations with respect to

inadvertently-produced materials.

    Plaintiffs’ request with respect to depositions and medical

records (dkt. no. 152) is granted in part and denied in part.

SO ORDERED.

Dated:     September 14, 2020
           New York, New York


                                             ___________________________
                                             LORETTA A. PRESKA, U.S.D.J.



                                       2
